Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 12, 2016

                                      No. 04-16-00609-CV

                                  Jason Jeremy MATTHEWS,
                                            Appellant

                                                 v.

                                   Layna Marie MATTHEWS,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-00535
                        Honorable Stephani A. Walsh, Judge Presiding

                                         ORDER
       On December 6, 2016, this court received appellant’s brief, even though the brief was not
yet due. The brief violates Rule 38.1 of the Texas Rules of Appellate Procedure in the following
respects: (1) it does not contain any citations to the clerk’s record and reporter’s record as
required by Rule 38.1(i); (2) it does not contain any citations to legal authority as required by
Rule 38.1(i); and (3) it does not contain a certificate of compliance as required by Rule 9.4(i)(3).
See TEX. R. APP. P. 38.1(i), 9.4(i)(3). In addition, the appendix to the brief does not contain a
copy of the trial court’s judgment being appealed as required by Rule 38.1(k)(1). See TEX. R.
APP. P. 38.1(k)(1). It is therefore ORDERED that the brief filed by the appellant is STRICKEN
from our record for noncompliance with Rule 38.1.

        It is FURTHER ORDERED that appellant file an amended brief complying with the
requirements of Rule 38.1 within thirty (30) days from the date the complete clerk’s record and
reporter’s record are filed with this court. See TEX. R. APP. P. 38.6(a).

                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court